FINAL REJECTION
(in response to amendment dated 4/21/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 4/21/2022 has been entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first and second paragraphs:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 12, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite in part “wherein a power consumption of the digital beamformer is not greater than 3 W and is partially attributable to the second feature size of the digital integrated circuit being smaller than the first feature size of the analog integrated circuit”. This limitation as a whole is indefinite for at least several reasons.
Reason 1: It is unclear whether the recitation of “a power consumption of the digital beamformer” refers to the total power consumption of the digital beamformer or otherwise refers to any arbitrary power consumption of the digital beamformer such as the power consumption of the digital integrated circuit (or that of any other component of the digital beamformer for that matter).
The Specification seems to suggest the former because of any mention of 3 W in the Specification seems to be within the context of the total power consumption of the digital beamformer (e.g., see pages 8-9). On the other hand, the text of the claim itself seems to suggest the latter because due to use of the indefinite article “a” and/or the lack of the word “total” within the term “a power consumption”. The conflicting evidence leads to confusion as to how the claim limitation in question should be interpreted. Since the different interpretations lead to different claim scope, then confusion as to how to interpret the claim equates to confusion in claim scope.
Reason 2: Further, in the case where “a power consumption of the digital beamformer” is assumed to mean any arbitrary power consumption of the digital beamformer (i.e., the power consumption of any component of the digital beamformer such as the digital integrated circuit), it is not clear which component of the digital beamformer is being limited by this power requirement limitation.
Reason 3: The limitation as a whole appears to be defined based on function, purpose, and/or result. The MPEP subsection related to functional limitations in the context of 112(b) is relevant for this discussion.
MPEP 2173.05(g) recites in part:
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen.

MPEP 2173.05(g) further recites in part:
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

The examiner has analyzed the three factors mentioned above in MPEP 2173.05(g) concerning functional limitations:
(1) As discussed above regarding Reasons 1 and 2, there does not appear to be a clear cut indication of the scope of the subject matter covered by the claim.
(2) The language does not set forth well-defined boundaries because it merely states a problem solved or a result/goal obtained (i.e., a power consumption of the digital beamformer is not greater than 3 W).
While the limitation does mention that the second feature size of the digital integrated circuit being smaller than the first feature size of the analog integrated circuit, the limitation recites a power consumption of the beamformer is only “partially attributable” thereto. In the case where “a power consumption of the digital beamformer” is assumed to mean any arbitrary power consumption of the digital beamformer (i.e., the power consumption of any component of the digital beamformer), it is unclear how the power consumption of the analog integrated circuit for example being not greater than 3 W for example is attributable to the second feature size of the digital integrated circuit being smaller than the first feature size of the analog integrated circuit. Otherwise, regardless of whether the power consumption is the total of the digital beamformer or a component thereof, the relative sizes of the first and second feature (by itself) does not convey much, if anything, about the power consumption as evidenced by use of the term “partially attributable” in the limitation in question and in view of the Specification (see pages 8-9). This would be analogous to saying that the size of a TV is at least partially attributable to its height being shorter than its width; but as we know, there are many different sized TVs all with the same aspect ratio (i.e., the fact that a TV’s height is shorter than its width doesn’t say much about the size).
In this sense, the claim limitation in question appears to cover any arbitrary technical solution (either known or unknown to the ordinarily skilled artisan) that solves the problem of achieves the result/goal of “a power consumption of the digital beamformer is not greater than 3 W” as long as the second feature size just so happens to be smaller than the first feature size. Since the claim limitation seemingly covers technical solutions that are unknown to the ordinarily skilled artisan, the ordinarily skilled artisan would not have been reasonably apprised of the boundaries between structures covered by the claim limitation and structures not covered by the claim limitation because it is seemingly impossible for (or at least unreasonable to expect) someone to know something (e.g., power consumption) about an unknown thing (e.g., a invention that does not exist yet because it has yet to be invented/discovered).
(3) Since the limitation claim covers structures unknown to the ordinarily skilled artisans (e.g., a future invention which has not been invented yet), the ordinarily skilled artisan would not know, from the claim terms themselves, the structures that are and aren’t respectively encompassed by the claim limitation.
In view of the above findings, the aforementioned limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further, dependent claims thereof inherit the aforementioned indefiniteness by virtue of their dependency on claim 1 in view of §112(d), and therefore are rejected under §112(b) for the same reasons discussed above regarding claim 1.
In order to move the case forward, the examiner recommends amending the claim to include the technical solutions that solve the problem instead of the problem itself.

Claims 1, 2, 4, 5, 12, 13, and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and dependent claims thereof: Building upon the discussion above regarding the rejection under §112(b), it is noted that MPEP 2173.05(g) further recites in part:
Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.

As discussed above, the claim appears to cover every conceivable technical solution (both known and unknown) for solving the problem have a power consumption of the digital beamformer not being greater than 3 W, as long as the second feature size happens to be smaller than the first feature size. However, the maximum of what a Specification in a patent application can ever disclose is limited to what the inventors know. Realistically, the Specification discloses less because inventors typically know a lot more than what is disclosed in a patent application (i.e., it is understood that the inventors’ knowledge is not limited to merely what is disclosed in the application). Even if the disclosure exceeded the inventors knowledge to include everything known in the art up to the effective filing date of the claimed invention, the Specification would still not be commensurate in the scope of the claim since the claim seemingly covers technical solutions to the aforementioned problem that have yet to be discovered/invented by anyone, let alone the inventors themselves.
In order to move the case forward, the examiner recommends amending the claim to include the technical solutions that solve the problem instead of the problem itself.

Regarding claim 20: The first operational voltage range1  (i.e., the operation voltage range that the plurality of transmitters are configured to operate in) is recited as being up to 50 volts DC. This limitation was previously recited in claim 1 (see claim set dated 7/1/2021). Regarding the voltage of the analog integrated circuits/transmitters, the Specification recites the following:
“An operational voltage range of the analog integrated circuits often can be a higher voltage range, such as up to 50 or even 100 Volt, compared to an operational voltage range of the digital integrated circuits being a lower voltage range, such as up to 5 to 20 Volt.” (¶ [0011] of the published application).
“In some embodiments, the plurality of transmitters are operable in a voltage range of up to 50 volts and, preferably, up to 100 volts.” (¶ [0018] of the published application).
“The high power transmitters may be operating at voltages as high as 50 to 100 Volt. Following the transmission of the waveform into the subject, the T/R switch 306 is set to the alternate position so that the electrical signals transduced in response to received acoustic echoes are coupled to the input of a preamplifier 68 (also referred to as a preamplifying amplifier).” (¶ [0043] of the published application).
The while the Specification does broadly disclose 50 volts per se, there is no evidence of record that the aforementioned recitations of 50 volts in the Specification (within the context of the transmitters) is necessarily in DC voltage instead of, for example, AC voltage (e.g., peak voltage, peak-to-peak voltage, or RMS voltage); or vice versa.
The same is applicable to claim 2 (which depends on claim 20) which similarly recites that “the first operational voltage is up to 100 volts DC”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al., US 2007/0016023 A1 (hereinafter “Phelps”) in view of McIlvaine, “Market Focus: Analog/mixed-signal” (see IDS dated 2/28/2019) (hereinafter “McIlvaine”), de Streel et al., "A 65nm 1V to 0.5V Linear Regulator with Ultra Low Quiescent Current for Mixed-Signal ULV SoCs" 2014 IEEE Faible Tension Faible Consommation. May 4-6, 2014. Monaco, Monaco. IEEE (hereinafter “de Streel”), and Roa et al., “Front-end for Handheld Ultrasound Imaging” 2014 IEEE Biomedical Circuits and Systems Conference (BioCAS) Proceedings. Oct. 22-24, 2014. Lausanne, Switzerland. IEEE (hereinafter “Roa”).
Regarding claim 1, 19, and 20: Phelps discloses an ultrasound probe (collectively the transducer 12, analog front end ASIC 14, and digital frontend ASIC 16, Fig. 1, ¶ [0023]) comprising:
an array transducer (transducer 12, Fig. 1) adapted to scan a target region
a digital beamformer (collectively the analog frontend ASIC 14 and the digital frontend ASIC 16, Fig. 1) adapted to control elements of the array transducer (¶ [0021] and [0043]), wherein the digital beamformer comprises
an analog integrated circuit (analog frontend ASIC 14, Fig. 1; ¶ [0019]) fabricated with a first feature size (0.13 micron ¶ [0024]), wherein the analog integrated circuit has located thereon:
a plurality of transmitters (integrated transmit pulsers 32, Fig. 1; ¶ [0022]) coupled to the elements of the array transducer configured to operate in a first operational voltage range (60-100 volts peak, ¶ [0022]);
a plurality of amplifiers (preamplifiers 36 and time or depth gain control amplifier 38, Fig. 1; ¶ [0024]) coupled to the elements of the array transducer and adapted to receive analog echo signals from the elements of the array transducer during a receive period (¶ [0022]), said amplifiers being arranged to provide a plurality of amplified analog echo signals (¶ [0022]);
a digital integrated circuit (digital frontend ASIC 16, Fig. 1) configured to operate in a second operational voltage range (implied since it is a digital circuit so it must operate at some voltage or range thereof) fabricated with a second feature size (90 nm, ¶ [0027]), wherein the first feature size is larger than the second feature size (130 microns is larger than 90 nm), wherein the digital integrated circuit has located thereon:
low power ADCs (analog-to-digital converters 50, Fig. 1; ¶ [0025]) coupled to the plurality of amplifiers and adapted to receive the amplified analog echo signals and convert them to digital echo data (¶ [0025]); and
digital beamforming (receive beamformer 52, Fig. 1; ¶ [0025]) circuitry coupled to the low power ADCs to produce digital beamformed echo signals (¶ [0025]),
Regarding the limitations of the first and second feature sizes being suitable for the first and second operational voltage ranges respectively:
MPEP 2121 Prior Art; General Level of Operability Required to Make a Prima Facie Case recites in part:
I.    PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:

"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."

In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.

Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).

See also MPEP § 716.07.

As discussed in MPEP 2121, the prior art is presumed to be operable. Therefore, it is presumed that the first and second feature sizes are suitable for the first and second operational voltage ranges respectively.
Further, regarding the limitation of “the second operational voltage is below the first operational voltage range:
Although Phelps does not does not explicitly disclose that the operational voltage of the digital ASIC 16 is below the operational voltage of the analog ASIC 14, the examiner takes OFFICIAL NOTICE that the operational voltage of the digital ASIC 16 is indeed below the operational voltage of the analog ASIC 14 because of the following evidence:
the feature size of the digital ASIC 16 is smaller than the feature size of the analog ASIC 14 as discussed above (90 nm is smaller than 0.13 microns)
smaller feature size means the voltage has to be less (“Analog design rules have held at around 0.35- and 0.25-micron processes, while digital is at a 0.18-micron and even 0.13-micron level. Combining these on a single chip involves a complex process. As line geometries get smaller, the voltage is reduced, so it becomes tougher to implement mixed-signal technology. A 0.18-micron process can support 3.3V, but it can't support 5V.” McIlvaine).

Phelps does not explicitly disclose the transmitters are configured to operate in a voltage range of up to 50 volts DC. Phelps does however disclose a range of 60-100 volts peak (¶ [0022]). The transmitters 32 are shown in the drawings as triangles and therefore understood to be amplifiers. The ordinarily skilled artisan would have recognized that output voltage of amplifiers is limited in part by the DC voltage that powers the amplifier; e.g., in the case of an integrated circuit amplifier such as in Phelps, an amplifier cannot itself output a positive or negative peak voltage that exceeds the positive or negative DC voltages that power the amplifier (V+ and V-; often called +VCC and -VCC) due to positive or negative saturation respectively. Considering an output of 60 volts peak as taught by Phelps (¶ [0022]), the ordinarily skilled artisan thus would have therefore understood that the transmitters 32 of Phelps must have been configured to operate at least up to ±60 volts DC, if not higher; i.e., transmitters 32 is configured to operate up to ±X volts (i.e., configured to operate in the range of -X to +X), wherein X ≥ 60 volts DC. It is noted that this overlaps with the claimed range of “the first operational voltage range is up to 50 volts DC” because the claimed range of “up to 50” covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point of +50 volts DC and (in the negative case) of presumably a start point of zero to a negative end point of -50 volts DC (i.e., a combined range of -50 to +50), while the prior art range covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point (wherein the positive end point is least +60 volts DC; i.e., the positive end point ≥ +60 volts DC) and (in the negative case) of presumably a start point of zero to a negative end point (wherein the negative end point is at least -60 volts DC; i.e., the negative end point ≤ -60 volts DC) (i.e., a combined range that at least covers -60 to +60, if not more).
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, Phelps implicitly discloses a range that overlaps with the claimed range as discussed above; otherwise, Phelps further teaches that “[o]ther peak voltage may be provided, such as greater or lesser voltages.” (¶ [0022]) which implicitly means that the operating voltage range may accordingly be wider or skinnier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Phelps invention such that the first operational voltage range is up to 50 volts DC because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order use an appropriate voltage for ultrasound transmission.

Phelps does not disclose that the first feature size is equal to or larger than 0.18 μm; rather, Phelps discloses the first feature size is of 0.13 micron2.
McIlvaine teaches feature size of 0.25-0.35 micron for analog design which overlaps with the claimed range of “equal to or larger than 0.18 μm”:
Analog design rules have held at around 0.35- and 0.25-micron processes, while digital is at a 0.18-micron and even 0.13-micron level. Combining these on a single chip involves a complex process. As line geometries get smaller, the voltage is reduced, so it becomes tougher to implement mixed-signal technology. A 0.18-micron process can support 3.3V, but it can't support 5V.

It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the first feature size is equal to or larger than 0.18 μm because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order to support higher voltages on analog integrated circuit (14) of the Phelps invention.

Phelps does not disclose that the second feature size is equal to or smaller than 65 nm and that the second operational voltage is 1 volt DC or less.
De Streel teaches a mixed signal (i.e., analog and digital) integrated circuit that has a feature size of 65 nm and an operational voltage of 0.5 volts DC (VDD = 0.5 V) which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the second feature size is equal to or smaller than 65 nm and the second operational voltage range is 1 volt DC or less because the claimed ranges overlap the ranges disclosed in the prior art. The ordinarily skilled artisan would have been motivated to make this modification in order to reduce the power consumption of the digital integrated circuit.

Phelps does not disclose that the power consumption of the digital beamformer (which is an analog/digital frontend) is not greater than 3 W; rather, Phelps discloses the power consumption of the analog frontend is 50 mW per channel (¶ [0025]) and the power consumption of the digital frontend is about 9 W, “but greater or lesser wattage may be provided” ( ¶ [0026]).
On the other hand, the modifications discussed above would substantially reduce the power consumption of the digital beamformer by reducing the second feature size and the operational voltage of the digital integrated circuit as discussed above.
Roa teaches frontend integrated circuit (AFE) comprising an analog portion (LNA, TGC, AAF, Fig. 1) and a digital portion (ADC, ΣD Modulator, CIC, FIR, Ser, MUX, LCDS Driver, Fig. 1). Roa further teaches that the power consumption per channel is 38.6 mW which “represents about 3x lower consumption compared to reported works” (see Abstract).
It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the power consumption of the frontend (i.e., the digital beamformer of Phelps) has a power consumption of 38.6 mW per channel, as taught by Roa; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce the power consumption of the digital beamformer.
MPEP 2144 recites in part: 
II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

MPEP 2143, I., G. recites in part:
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.

Reducing power consumption can be considered a technology-independent ‘improvement’ because power consumption is generally something that is considered in pretty much all electronic technologies, arts, and fields of endeavor; i.e., it is not specific to ultrasound. Since reduction of power consumption can be considered a technology-independent ‘improvement’, reducing the power consumption in a general sense would more or less be obvious in the same way generally making something stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient would more or less be obvious as discussed in cited MPEP sections.
In making the aforementioned modification (i.e., 38.6 mW per channel), a 16 channel frontend (such as taught in Phelps as discussed above) would therefore have a total power consumption of 617.6 mW.

Regarding claim 2, Phelps does not explicitly disclose that the first operational voltage range is up to 100 volts DC. Phelps does however disclose a range of 60-100 volts peak (¶ [0022]). The transmitters 32 are shown in the drawings as triangles and therefore understood to be amplifiers. The ordinarily skilled artisan would have recognized that output voltage of amplifiers is limited in part by the DC voltage that powers the amplifier; e.g., in the case of an integrated circuit amplifier such as in the Phelps, an amplifier cannot itself output a positive or negative peak voltage that exceeds the positive or negative DC voltages that power the amplifier (V+ and V-; often called +VCC and -VCC) due to positive or negative saturation respectively. Considering an output of 100 volts peak as taught by Phelps (¶ [0022]), the ordinarily skilled artisan thus would have therefore understood that the transmitters 32 of Phelps must have been configured to operate up to ±100 volts DC, if not higher; i.e., transmitters 32 is configured to operate up to ±X volts (i.e., configured to operate in the range of -X to +X), wherein X ≥ 100 volts DC. It is noted that this at least overlaps with (if not reads on) the claimed range of “operable in a voltage range of up to 100 volts DC” because the claimed range of “up to 100” covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point of +100 volts DC and (in the negative case) of presumably a start point of zero to a negative end point of -100 volts DC (i.e., a combined range of -100 to +100), while the prior art range covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point (wherein the positive end point is least +100 volts DC; i.e., the positive end point ≥ +100 volts DC) and (in the negative case) of presumably a start point of zero to a negative end point (wherein the negative end point is at least -100 volts DC; i.e., the negative end point ≤ -100 volts DC) (i.e., a combined range that at least covers -100 to +100, if not more).
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, Phelp implicitly discloses a range that overlaps with the claimed range as discussed above; otherwise, Phelps further teaches that “[o]ther peak voltage may be provided, such as greater or lesser voltages.” (¶ [0022]) which implicitly means that the operating voltage range may accordingly be wider or skinnier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Phelps invention such that first operational voltage range is up to 100 volts DC because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order use an appropriate voltage for ultrasound transmission.

Regarding claim 4, the analog integrated circuit (analog frontend ASIC 14) is an analog ASIC as discussed above regarding claim 1.

Regarding claim 5, Phelps further discloses a plurality of T/R switches (34, Fig. 1) each coupled to a respective one of the plurality of transmitters and a respective one of the plurality of amplifiers (¶ [0022]).

Regarding claims 12 and 18, the digital integrated circuit (digital front end ASIC 16) is an ASIC (as discussed above regarding claim 1), which reads on an integrated circuit package, comprising a multi-chip module containing the low power ADCs and the digital beamforming circuitry of the digital beamformer because the low power ADCs (analog-to-digital converters 50) and the digital beamforming circuitry (receive beamformer 52) are part of the digital integrated circuit and therefore can be considered chip modules thereof.

Regarding claim 13, since the digital integrated circuit is a digital ASIC package of the digital beamformer as discussed above regarding claim 1, the lower power ADCs and the digital beamforming circuitry are located on a same silicon die of the digital ASIC package (i.e., the silicon die of the digital front end ASIC 16) of the digital beamformer.

Regarding claim 16, although Phelps teaches a backend ASIC 18 coupled to the digital integrated circuit (digital frontend ASIC 16), Phelps does not teach that this integrated circuit is an FPGA in particular.
Roa teaches an FPGA backend (see Fig. 1). The ordinarily skilled artisan would have recognized that FPGAs allow for hardware level on-the-fly modifications, customizations, and/or adjustments to the backend which is especially advantageous for prototyping.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the backend AISC of the Phelps invention to be an FPGA in particular, as taught by Roa; and the ordinarily skilled artisan would have been motivated to make this modification in order to allow for on-the-fly modifications/customizations/adjustments to the backend on a hardware level which is especially advantageous for prototyping.

Regarding claim 17, a power supply integrated circuit as part of ASIC 16 is implied from: “The components of the digital frontend ASIC 16 are operable in response to various clock speeds for reducing power consumption depending on need. Different components within the digital ASIC 16 may be turned off while not in use or as a function of the type of system for which the ASIC 16 is being used. For example, about 9 watts, but greater or lesser wattage may be provided, are dissipated by operating all of the components of the digital frontend ASIC 16.” (¶ [0026]).
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Regarding the previously raised 112(a) rejection, Applicant argues the following:
Claims 2 and 20 stand rejected under 35 U.S.C. § 112(a), as allegedly lacking written description. Applicant traverses the rejection. Applicant respectfully submits that a person of ordinary skill in the art would understand the specification to include sufficient written description for the recited features ("wherein the first operational voltage range is up to 50 volts DC" and "wherein the first operational voltage range is up to 100 volts DC". The present application (U.S. Publication No. 2019/0212424) describes that the transmitters 304 are located on the analog ASICs 102. (See present application, 11, 17, 43, Fig. 3.) The transmitters 304 are described as operating in a voltage range of up to 50 volts and up to 100 volts. (See present application,    11, 18, 43.) As shown in Fig. 2 of the present application, the switched power supply 109 provides power to the POWER inputs of the analog ASICs 102. The present application states: "The switched power supply 109 is shown applying necessary power to the POWER inputs of all of the ICs of the microbeamformer." (Present application, 42; emphasis added.) In that regard, a person of ordinary skill in the art would understand that a switched power supply provides a DC output. Accordingly, the specification includes written description for providing the necessary DC voltage (up to 50 volts and up to 100 volts) to the transmitters 304. Applicant requests that the § 112(a) rejection of claims 2 and 20 be withdrawn.

This argument is not found to be persuasive. The examiner agrees that the ordinarily skilled artisan would understand that the components of the digital microbeamformer (including the transmitter, received, ASICs, etc.) may be powered by DC voltage; however, please consider the following points:
The claim merely says “operational voltage” which is broad enough to encompass more than the voltage at which the components are powered at. For example, the term “operational voltage” used with regards to amplifier of a transmitter or receiver could also refer to the allowable voltage swing of an AC signal at the signal input and/or the maximum capable voltage swing of the amplified AC signal at the signal output.
There is no evidence of record that the operational voltage ranges described in ¶ [0011], [0018], and [0043] specifically refer to the DC voltage at which the respective components of the digital beamformer are powered as opposed to the allowable or capable voltage swing of the AC signal at the signal input/output of the various components.
In other words, applicant’s reliance on the fact that the components are powered with a DC voltage is not found to be persuasive because the Specification does not make clear what DC voltage (or range thereof) the components are powered at, let alone the claimed range.
Regarding the rejections based on prior art, Applicant argues the following:
Amended independent claim 1 incorporates features previously recited in claim 19 ("wherein the power consumption of the digital beamformer is not greater than 3 W"). The Office Action, p. 17, acknowledges that these features are not disclosed or suggested in Phelps and instead cites Roa et al., "Front-end for Handheld Ultrasound Imaging" 2014 IEEE Biomedical Circuits and Systems Conference (BioCAS) Proceedings, Oct. 22-24, 2014, Lausanne, Switzerland, IEEE ( "Roa"). Roa is related to an analog front-end (AFE) that is described as having a 38.6mW per channel power consumption. (See, e.g., Roa, Title, Abstract.) However, there is no disclosure or suggestion that Roa's AFE has a receive beamformer or transmit components. Thus, Roa's 38.6mW per channel power consumption does not account for the power needed for the receive beamformer and the transmit components. Assuming, arguendo, that Phelps and Roa can be combined, the combination would still separately include the receive beamformer 42 and the transmit components of Phelps. Thus, the calculation of the total power consumption in the Office Action, p. 17, is wrong at least because it does not include the power consumption of Phelps's receive beamformer 42 and transmit components. McIlvaine does not affect the deficiencies of Phelps and Roa.

This argument is not found to be persuasive at least because claim 1 as currently written does not appear to require that the total power consumption of the digital beamformer is not greater than 3 W; it merely requires a power consumption of the digital beamformer is not greater. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Otherwise, even if the claim recited the total power consumption, the same reasoning/rationale also applies to the total power consumption regardless of any alleged math error because reducing the power consumption is technology-independent improvement (i.e., a generally desirable common sense improvement across all technologies). Therefore reducing the power consumption would generally be understood as an obvious common sense improvement in the same way that making something stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient would generally be understood as an obvious common sense improvement as discussed in cited MPEP 2143 and 2144.
In order to move the case forward, the examiner recommends amending the claim to include the technical solutions that solve the problem/goal of reducing the power consumption to be not greater than 3 W instead of the problem/goal itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the operation voltage range that the plurality of transmitters are configured to operate in (see claim 1 which claim 20 depends on)
        2 1 micron = 1 μm; therefore, 0.13 micron = 0.13 μm which is less than 0.18 μm.